DETAILED ACTION
	This office action is in response to amendment and terminal disclaimer filed on November 8, 2021.  In accordance with this amendment, claims 1, 5, 6, and 8 have been amended, claims 2-4, 7, 9, 10, and 15-24 have been canceled, while new claims 29-40 have been added.
	Claims 1, 5, 6, 8, 11, and 26-40 are pending and now in condition for allowance.  Claims 1 and 31 are in independent claim form.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 15-24 have been canceled), the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Terminal Disclaimer
The terminal disclaimer filed on November 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 16/685,065 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


















EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Claim 31 must include features as noted and recited in the Remarks section (see page 8 filed 11/8/21 “New Claims”), which were intended to be part of new claim 31.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Mr. Adam Weeks (Reg. #62,266) on November 17, 2021.
The application has been amended as follows ([[added): 
Claim 31 (Currently Amended) A fiber ribbon interconnect, comprising:
a fiber ribbon;
a first optical connector at a first end of the fiber ribbon; and 
a second optical connector at a second end of the fiber ribbon;
wherein the fiber ribbon comprises:
two or more cladding-strengthened glass optical fibers each having an inner core, an outer cladding, and an outer surface that is defined by or within 100 nm of the outer cladding, wherein the outer surface comprises an inorganic material; and
a common protective coating that comprises an organic polymer material that directly contacts the inorganic material of the outer surface of the two or more cladding-strengthened glass optical fibers such that the two or more cladding-strengthened glass optical fibers do not include individual protective polymer coatings.
Allowable Subject Matter
Claims 1 and 31 are allowed in independent form.  Claims 5, 6, 8, 11, 26-30, and 32-40 are also allowed as being dependent from claims 1 or 31.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Yagi US ‘210; White US ‘670; Benjamin US ’060; Eichenberger US ‘257; Melton US ‘141) does not expressly teach or reasonably suggest, in combination, each claim limitation as amended into claim 1, or presented by new independent claim 31 (note Examiner’s Amendment to claim 31 herein).  Although any one structural feature or material composition requirement of claim 1 or 31 are found in different cited prior art references, there is no reasonable suggestion and clear motivation to combine different parts to arrive at the combination of claims 1 or 31, as a whole.  Note claims 1 and 31 in the context of the specification and Figs. 4B and 11E, for example.  Some of the key features of claims 1 and 31 are the “cladding-strengthened” glass optical fibers, “outer cladding” (implying there is an inner cladding), and “directly contacts” feature of the “organic polymer material” for the silica glass cladding (or inorganic), and the limitation that the fibers do not include individual protective polymer coatings.  For these reasons, the Examiner is unable to present a prima facie case of obviousness as required under 35 U.S.C. 103 to either independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-8), filed November 8, 2021, with respect to the claim features added to claim 1, with similar features to create new independent claim 31, have been fully considered and are persuasive.  Based on the narrowing amendments and narrowed claim scope of claims 1 and 31 (from the original examination on the merits), all claim objections and claim rejections mailed on June 9, 2021 have been withdrawn.  Claims 1, 5, 6, 8, 11, and 26-40 now serve to create a patentable distinction over the closest prior art.  

Applicant’s arguments, see filing of the Terminal Disclaimer (TD), dated on November 8, 2021, with respect to the double patenting rejections mailed on June 9, 2021 have been fully considered and are persuasive.  Based on the filing of this TD, all double patenting rejections to 16/685,065 are withdrawn. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A to Scherwin is pertinent to an optical fiber ribbon with two connectors and a separation/splitting feature of the ribbon(s) (Fig. 8).
-Reference B to Soufiane is pertinent to a single cladding strengthened optical fiber using silica-titania in the clad.
-Reference C to Fukuda is pertinent to an optical fiber with polymer covering and additional coating layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 18, 2021